
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 655
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2009
			Mr. Luján (for
			 himself, Mr. Teague, and
			 Mr. Heinrich) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the historical significance of
		  the city of Santa Fe.
	
	
		Whereas before 1598, the Pueblos of the Rio Grande region
			 of New Mexico had inhabited the area now officially known as Santa Fe;
		Whereas from the first arrival of Spanish colonists in
			 August of 1598, the Pueblos of the Rio Grande and adjoining regions of New
			 Mexico provided support and sustenance to those colonists, which allowed the
			 colonists to persevere at San Gabriel del Yunque, the first villa and capital
			 of New Mexico located in the pueblo lands of Ohkay Owingeh;
		Whereas, on March 30, 1609, the viceroy of New Spain, Luis
			 de Velasco II, upon the royal proclamation from the King of Spain and captain
			 general of New Mexico, ordered Governor Pedro de Peralta to arrive in New
			 Mexico before the end of 1609 and to establish a villa at the site of what is
			 now Santa Fe;
		Whereas the Spanish colonists and the Pueblos engaged in a
			 two-way exchange of knowledge and cultural folkways that would be mutually
			 advantageous for both peoples;
		Whereas some 70 years following the establishment of the
			 villa of Santa Fe, the Pueblos took up arms and forced the inhabitants of the
			 villa to retreat to El Paso de Guadalupe in what was then Mexico;
		Whereas in 1692, the Spanish colonists began a return to
			 the villa, which following an initial peaceful return, resulted in several
			 armed conflicts lasting through 1696;
		Whereas following the repopulation of Santa Fe and
			 reinstitution of Spanish government in New Mexico, the Pueblos and Spanish
			 colonists found ways to engage in mutual cultural interchange;
		Whereas over the following years and despite intermittent
			 disputes, the colonists and their descendants formed alliances and accommodated
			 each other’s cultures, allowing Santa Fe to flourish;
		Whereas the peaceful acceptance of each other’s cultures
			 continued through the United States’ conquest of New Mexico during the war with
			 Mexico and contributed to the evolution of Santa Fe’s cultural heritage and
			 resulted in the recognition by the State and Federal governments of the
			 sovereign rights of the Pueblos including their rights to
			 self-government;
		Whereas during the period of 2009 through 2010, Santa Fe
			 will proudly observe the 400-year anniversary of its settlement and subsequent
			 founding as a villa and its multicultural heritage with suitable events and
			 observances to commemorate its 400 years and to pass on to future generation
			 the heritage of Santa Fe and the surrounding region; and
		Whereas it is important that the commemoration provide a
			 foundation for peace, hope, and collaboration for Santa Fe and its surrounding
			 communities, and a foundation to move forward as a flagship community within
			 the State of New Mexico: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the historical significance of
			 the city of Santa Fe;
			(2)recognizes the
			 400th anniversary of the establishment of Santa Fe; and
			(3)encourages the
			 people of the United States to observe the anniversary with appropriate
			 ceremonies and activities.
			
